Exhibit 10.1

 

AMENDED AND RESTATED PROMISSORY NOTE

 

DATE: July 29, 2003

 

Malibu, California

 

THIS AMENDED AND RESTATED PROMISSORY NOTE (THIS “NOTE”), SUPERSEDES AND REPLACES
THAT CERTAIN PROMISSORY NOTE DATED DECEMBER 31, 2001 MADE BY HEALTHCARE
HOLDINGS, INC., AS MAKER, IN FAVOR OF LTC PROPERTIES, INC., AS PAYEE IN THE
ORIGINAL PRINCIPAL AMOUNT OF SEVEN MILLION DOLLARS ($7,000,000.00) (THE
“ORIGINAL NOTE”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, Maker and Payee agree as follows:

 

RECITALS

 

A. As of the date hereof, Maker certifies, acknowledges and agrees the
outstanding principal balance of the Note plus accrued interest as of July 29,
2003 is $7,631,917.81 prior to any additional amounts borrowed under B below.

 

B. Subject to the limitations described herein, Maker desires to amend this Note
from Payee to enable Maker to borrow from Payee up to an additional Two Million
dollars ($2,000,000) and to allow Maker to “upstream” any additional advances to
Maker’s parent company, CLC Healthcare, Inc. (“CLC”).

 

C. At Maturity Date, as hereinafter defined, for value received, Maker hereby
promises to pay to the order of Payee, at Payee’s principal place of business in
Malibu, California, or such other place as Payee may from time to time
designate, the principal sum then outstanding. Principal amounts outstanding
will accrue interest at the rate of 5%, compounded annually, (“Compounded
Interest”). In addition, during the term of the Note, Maker shall pay to Payee
on an annual basis accrued interest at the rate of 2% (“Annual Interest”) on the
principal balance then outstanding on each December 31st and ending with the
last payment of Annual Interest on December 31, 2006. All principal and accrued
Compound Interest shall be due on or before December 31, 2006 (the “Maturity
Date”). Principal and interest due hereunder shall be payable in lawful money of
the United States.

 

1. Payments on Maturity Date. Assuming no acceleration by Payee and no
prepayment in full of the Loan by Maker, on the Maturity Date, Maker shall pay
to Payee the entire outstanding principal, compound interest and accrued
interest owing to Payee by Maker under this Note.

 

2. Prepayments. Maker shall have the right to prepay all or any part of the
principal and accrued interest balance of this Note any time without premium,
penalty, or charge of any kind whatsoever; provided, however, there shall be no
discount of any kind for any prepayment.

 

3. Security Documents. This Note is a full recourse obligation of the Maker and
is secured by all of the assets of Maker, whether heretofore or hereafter,
including, but not limited to the Assisted Living Concepts, Inc. “(ALF”) common
shares currently held by Maker. Reference is made to the Security Documents for
a description of the collateral provided for therein and the rights of Payee
with respect to such collateral.

 

4. Sale of Collateral. Maker may not at any time sell all or a portion of the
Collateral underlying this Note without Payee’s written consent. One hundred
percent (100%) of the proceeds, as hereinafter defined, must be remitted to the
Payee within 3 business days of receipt of such proceeds. “Proceeds” is defined
as total cash received before any costs, expenses or fees associated with such
sale. Such Proceeds, to the extent of the proceeds, will first be applied to
reduce any accrued but unpaid Annual Interest, second to reduce any accrued but
unpaid Compounded Interest and finally to reduce the principal of the Note.

 

1



--------------------------------------------------------------------------------

5. Restrictive Covenants. Maker hereby covenants and agrees with Payee that, for
so long as the obligations of Maker under this Note remain outstanding under the
Note, Maker will comply with all of the following:

 

(a) Maker will not, and will not permit any subsidiary of Maker to, create,
assume, incur or suffer to exist any lien or encumbrance of any kind, upon all
or any portion of the Collateral (as defined in the Security Documents).

 

(b) Maker will not, and will not permit any subsidiary to pay a dividend,
provide any loan guaranty, lend money or borrow any additional sums beyond this
Note without prior approval of Payee.

 

(c) Maker will not, and will not permit any subsidiary to (i) lease, assign or
sell all or substantially all of its property or business to any other Person
(as hereinafter defined), (ii) merge or consolidate with or into any other
Person, (iii) purchase or lease or otherwise acquire all or substantially all of
the assets of any other Person, (iv) sell, transfer, pledge or otherwise dispose
of capital stock of Maker or any of its subsidiaries, (v) liquidate, suspend or
dissolve its business operations, (vi) change its name, identity or corporate,
partnership or other structure, or (vii) change the current principal place of
business or chief executive office, in each case without the prior written
consent of Payee.

 

6. Acknowledgement and Restrictive Covenant of CLC Healthcare, Inc., parent of
Maker (“CLC”). CLC hereby acknowledges that it has heretofore pledged as
collateral all of the outstanding stock of Maker pursuant to that certain First
Amendment to Second Amended and Restated Promissory Note and Security Agreement
dated October 1, 2002, which obligation remains in effect, and hereby further
covenants and agrees with Payee that, for so long as the obligations of Maker
under this Note remain outstanding, CLC will not pledge the stock of Maker, or
otherwise encumber the stock of Maker, in any manner for any reason.

 

7. Change of Control. Notwithstanding anything to the contrary contained herein,
upon a Change of Control (as hereinafter defined) Payee may, in its sole
discretion, declare the entire balance of principal and interest hereon
immediately due and payable, together with all applicable charges and payments
due hereunder, all costs of collection, including reasonable attorneys’ fees and
all other costs and expenses incurred, and shall have all remedies available
under the Security Documents, at law or in equity. For purposes of this Note, a
“Change of Control” shall mean and include (i) the sale by Maker, or CLC (each
hereinafter referred to as “Party”) and/or any subsidiary of either Party of all
or substantially all of the assets of either Party and its subsidiaries taken as
a whole, (ii) any Acquisition by any person or any persons acting together which
would constitute a “group” for purposes of Section 13(d) of the Exchange Act (a
“Group”) of 30% or more of the total voting power of all classes of capital
stock of either Party entitled to vote generally in the election of the Board of
Directors of either Party, (iii) any Acquisition by any person or Group of the
power to elect, appoint or cause the election or appointment of at least a
majority of the members of the Board of Directors of either party, through
beneficial ownership of the capital stock or otherwise, or, (iv) a majority of
the members of the Boards of Directors of either Party cease to be Continuing
Directors (as hereinafter defined). As used herein, “Continuing Directors”
means, as of any date of determination, any member of the Board of Directors of
either party, who (i) was a member of the Boards of Directors of either Party on
the date of this Note, or (ii) was nominated for election or elected to such
Board with the approval of a majority of the Continuing Directors who were
members of such Boards at the time of such nomination or election. For the
purposes of this definition, “Acquisition” of the power or properties and assets
stated in the preceding sentence means the earlier of (a) the actual possession
thereof and (b) the consummation of any transaction or series of related
transactions which, with the passage of time, will give such Person or Persons
that actual possession thereof. As used herein, “Person” shall mean an
individual, corporation, trust, partnership, joint venture, unincorporated
organization, government agency or any agency or political subdivision thereof,
or other entity.

 

8. Late Payment Charge; No Waiver. MAKER ACKNOWLEDGES THAT LATE PAYMENT TO PAYEE
OF ANY SUMS DUE HEREUNDER WILL CAUSE PAYEE TO INCUR COSTS NOT CONTEMPLATED
HEREUNDER, THE EXACT AMOUNT OF WHICH WILL BE IMPRACTICABLE OR EXTREMELY
DIFFICULT TO ASCERTAIN. SUCH COSTS INCLUDE, BUT ARE NOT LIMITED TO, PROCESSING
AND ACCOUNTING CHARGES. ACCORDINGLY, IF ANY INSTALLMENT IS NOT RECEIVED BY PAYEE
WHEN DUE, OR IF ANY REMAINING PRINCIPAL AND ACCRUED BUT UNPAID INTEREST OWING
UNDER THIS NOTE IS NOT PAID IN FULL ON THE MATURITY DATE, MAKER

 

2



--------------------------------------------------------------------------------

SHALL THEN PAY TO PAYEE AN ADDITIONAL SUM OF FIVE PERCENT (5%) OF THE OVERDUE
AMOUNT AS A LATE CHARGE. THE PARTIES HEREBY AGREE THAT THE LATE CHARGE
REPRESENTS A FAIR AND REASONABLE ESTIMATE OF THE COSTS PAYEE WILL INCUR BY
REASON OF LATE PAYMENT. THIS PROVISION SHALL NOT, HOWEVER, BE CONSTRUED AS
EXTENDING THE TIME FOR PAYMENT OF ANY AMOUNT HEREUNDER, AND ACCEPTANCE OF SUCH
LATE CHARGE BY PAYEE SHALL IN NO EVENT CONSTITUTE A WAIVER OF MAKER’S DEFAULT
WITH RESPECT TO SUCH OVERDUE AMOUNT NOR PREVENT PAYEE FROM EXERCISING ANY OF ITS
OTHER RIGHTS AND REMEDIES WITH RESPECT TO SUCH DEFAULT.

 

INITIAL:_________

                   Maker

 

9. Default. The occurrence of any of the following shall constitute an event of
default (“Event of Default”) under this Note:

 

(a) failure to make any payment of principal, interest, or any other sums due
hereunder within five (5) business days of the date due;

 

(b) the occurrence of any breach or default of any other obligation of Maker,
CLC, or any of their respective subsidiaries, monetary or otherwise, hereunder
or otherwise, which breach or default (except as provided below) shall continue
for more than ten (10) calendar days after Maker or CLC has received written
notice thereof from Payee;

 

(c) notwithstanding anything to the contrary contained in this Section,
immediately upon the breach or default of any provision of Sections 4, 5 and 6
hereof; or

 

(d) a breach or default under the Security Documents.

 

10. Acceleration Rights; Remedies. Upon the occurrence of an Event of Default or
Change of Control hereunder, Payee may, in its sole discretion, declare the
entire balance of principal and interest hereon immediately due and payable,
together with all applicable charges and payments due hereunder, costs of
collection, including reasonable attorneys’ fees and all other costs and
expenses incurred, and shall have any and all remedies available under the
Security Documents, at law or in equity.

 

11. Attorneys’ Fees and Costs. In the event it becomes necessary for Payee to
utilize legal counsel for the enforcement of this Note or any of its terms, if
Payee is successful in such enforcement by legal proceedings or otherwise, Payee
shall be reimbursed immediately by Maker for all reasonable attorneys’ fees and
other costs and expenses.

 

12. Waivers. Maker of this Note hereby waives diligence, demand, presentment for
payment, exhibit of this Note, notice of non-payment or dishonor, protest and
notice of protest, notice of demand, notice of election of any right of holder
hereof, any and all exemption rights against this indebtedness, and expressly
agrees that, at Payee’s election, the time for performance of any obligation
under this note may be extended from time to time, without notice and that no
such extension, renewal, or partial release shall release Maker from its
obligation of payment of this Note or any installment hereof, and consents to
offset of any sums owed to Maker by the holder hereof at any time.

 

13. Assignment/Transfer by Payee. Payee, in Payee’s sole and absolute
discretion, and without notice to Maker, shall have the absolute right to sell,
assign, gift, transfer, convey, encumber or otherwise dispose of all or a
portion of the holder’s rights in this Note or any other agreement related
thereto. Maker may not assign, gift, transfer, convey, encumber or otherwise
dispose of all or a portion of its rights, nor delegate its duties or
obligations under this Note or any other agreement related thereto.

 

14. Governing Law. This Note shall in all respects be interpreted, enforced, and
governed by and under the internal law of the State of California without resort
to choice of law principles.

 

3



--------------------------------------------------------------------------------

15. Severability. Every provision hereof is intended to be several. If any
provision of this Note is determined by a court of competent jurisdiction to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall not affect the other provisions hereof, which shall
remain binding and enforceable.

 

16. Compliance With Usury Laws. It is the intention of the parties hereto to
conform strictly to applicable usury laws regarding the use, forbearance or
detention of the indebtedness evidenced by this Note, whether such laws are not
or hereafter in effect, including the laws of the Untied States of America or
any other jurisdiction whose laws are applicable, and including subsequent
revisions to or judicial interpretations of those laws, in each case to the
extent they are applicable to this Note (the “Applicable Usury Laws”); provided,
however, if such laws shall hereafter permit higher rates of interest, then the
Applicable Usury Laws shall be the laws allowing the higher rate of interest.
Accordingly, the following shall apply:

 

(a) If any acceleration of the Maturity Date of this Note or any payment by
maker or any other person or entity results in the amount of interest contracted
for, charged, taken, reserved, received by or paid by Maker or such other person
or entity on the principal amount outstanding, from time to time, on the Note
being deemed to have been in excess of the Maximum Amount (as hereinafter
defined) or if any transaction contemplated hereby would otherwise be usurious
under any Applicable Usury Laws, then, in that event, notwithstanding anything
to the contrary in this Note, it is agreed as follows: (i) the provisions of
this Section 17 shall govern and control; (ii) the aggregate of all interest
under Applicable Usury Laws that is contracted for, charged, taken, reserved or
received under this Note, or under any of the other aforesaid agreements or
instruments or otherwise shall under no circumstances exceed the Maximum Amount,
and any excess shall either be refunded to Maker or applied in reduction of
principal, if permitted by California law, in the sole discretion of Payee;
(iii) neither Maker nor any other person or entity shall be obligated to apply
the amount of such interest to the extent it is in excess of the Maximum Amount;
(iv) any interest contracted for, charge, reserved, taken or received in excess
of the Maximum Amount shall be deemed an accidental or bona fide error and
canceled automatically to the extent of such excess; and (v) the effective rate
of interest on the Loan shall be ipso facto reduced to the Highest Lawful Rate
(as hereinafter defined), and the provision of this Note shall be deemed
reformed, without the necessity of the execution of any new document, so as to
comply with all Applicable Usury Laws. All sums paid, or agreed to be paid, to
Payee for the use, forbearance, or the detention of the indebtedness of Maker to
payee evidenced by this Note shall, to the fullest extent permitted by the
Applicable Usury Laws, be amortized, pro-rated, allocated and spread throughout
the full term of the indebtedness evidenced by this Note so that the actual rate
of interest does not exceed the Highest Lawful Rate in effect at any particular
time during the full term thereof. As used herein, the term “Maximum Amount”
means the maximum non-usurious amount of interest which may be lawfully
contracted for, charged, reserved, taken or received by Payee in connection with
the indebtedness evidenced by this Note under all applicable Usury Laws.

 

(b) If at any time interest on the Loan, together with any fees and additional
amounts payable hereunder or under any other agreements or instruments that are
deemed to constitute interest under Applicable Usury Laws (the “Additional
Interest”), exceeds the Highest Lawful Rate, then the amount of interest to
accrue pursuant to this Note shall be limited, notwithstanding anything to the
contrary in this Note, or any other agreement or instrument, to the amount of
interest that would accrue at the Highest Lawful Rate; provided, however, that
to the fullest extent permitted by Applicable Usury Laws, any subsequent
reductions in the interest rate shall not reduce the interest to accrue pursuant
to this Note below the Highest Lawful Rate until the aggregate amount of
interest actually accrued pursuant to this Note, together with all Additional
Interest, equals the amount of Interest which would have accrued if the Highest
Lawful Rate had at all times been in effect and such Additional Interest, if
any, had been paid in full.

 

For purposes of this Note, the term “Highest Lawful Rate” means the maximum rate
of interest and other charges (if any such maximum exists) for the forbearance
of the payment of monies, if any that may be charged, contracted for, reserved,
taken or received under all Applicable Usury Laws on the principal balance of
this Note from time to time outstanding.

 

4



--------------------------------------------------------------------------------

17. Notices. Any notice or other communication required or permitted to be given
under this Note shall be in writing and sent by United States mail, registered
or certified mail, postage prepaid, return receipt requested, and addressed as
follows:

 

If to Maker:

  

Healthcare Holdings, Inc.

7610 N. Stemmons Fwy, Suite 500

Dallas, Texas 75247

Attention: Chief Financial Officer

with a copy to:

  

Healthcare Holdings, Inc.

7610 N. Stemmons Fwy, Suite 500

Dallas, Texas 75247

Attention: Legal Department

If to Parent:

  

CLC Healthcare, Inc.

7610 N. Stemmons Fwy, Suite 500

Dallas, Texas 75247

Attention: Chief Financial Officer

If to Payee:

  

LTC Properties, Inc.

22917 Pacific Coast Hwy, Suite 350

Malibu, California 90265

Attention: Chief Financial Officer

with a copy to:

  

LTC Properties, Inc.

22917 Pacific Coast Hwy, Suite 350

Malibu, California 90265

Attention: Legal Department

 

or such other address as either party may from time to time specify in writing
to the other in the manner aforesaid. If personally delivered, such notices or
other communications shall be deemed delivered upon delivery. If sent by United
States mail, registered or certified mail, postage prepaid, return receipt
requested, such notices or other communications shall be deemed delivered upon
delivery or refusal to accept delivery as indicated on the return receipt.

 

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the date
first above written.

 

MAKER:

HEALTHCARE HOLDINGS, INC.,

a Nevada corporation

By:

 

/s/    KIMBERLY DAUGHERTY        

--------------------------------------------------------------------------------

Name:   Kimberly Daugherty Its:   Senior Vice President

 

 

 

PARENT:

CLC HEALTHCARE, INC.,

a Nevada corporation

By:

 

/s/    ANDREW KERR        

--------------------------------------------------------------------------------

Name:   Andrew Kerr Its:   Chief Financial Officer

 

6